Judge Greene
dissenting.
I disagree with the majority that a genuine issue of material fact exists regarding whether defendant was negligent. I, therefore, would affirm the order of the trial court granting summary judgment in favor of defendant.

Active negligence

Plaintiff argues defendant was actively negligent when it placed a stake at the edge of the sidewalk where plaintiff was injured.
“Active negligence ‘denotes some positive act or some failure in duty of operation which is equivalent of a positive act.’ ” Nourse v. Food Lion, Inc., 127 N.C. App. 235, 238 n.1, 488 S.E.2d 608, 611 n.1 (1997) (quoting Black’s Law Dictionary 33 (6th ed. 1990)), aff’d per curiam, 347 N.C. 666, 496 S.E.2d 379 (1998).
In this case, plaintiff presented evidence that a stake had been placed in the ground adjacent to the area of the sidewalk containing the alleged defective expansion joint, which was located on the 100 block of North Church Street. Plaintiff, however, did not present any evidence that defendant actually placed the stake in the ground or performed any work in the area surrounding the stake. Rather, the only evidence is that defendant did not perform any work on the 100 block of North Church Street in 1995. Terry Cornett (Cornett), the street superintendent for defendant, testified at his deposition that defendant did not perform any work in the 100 block of North Church Street in 1995. Instead, Cornett testified the work performed by defendant on Church Street in 1995 was done in the 100 block of South Church Street. Additionally, Frank Evans, a senior coordinator whose division is responsible for pouring concrete for defendant, tes*62tified in his deposition that he did not perform any repair work on the 100 block of North Church Street in 1995. Finally, Joe Owens (Owens), an employee with defendant’s street division, testified in his deposition that he inspected repaving work done in the 100 block of South Church Street in 1995. Plaintiff, however, contends the deposition testimony of Steve Fleming that Ronnie Swicegood and Owens both told him repair work was done in “the 100 block of Church Street” in 1995 is evidence defendant performed work in the 100 block of North Church Street during this time. Because Fleming did not specify in his testimony whether work was done on the north or south “100 block of Church Street,” his testimony does not raise a genuine issue of material fact regarding whether defendant performed work in the area where plaintiff was injured on North Church Street.1 Accordingly, there is no genuine issue of material fact regarding whether defendant was actively negligent.

Passive negligence

Plaintiff also argues defendant was passively negligent because defendant had actual and constructive notice of the alleged defect in the sidewalk that caused plaintiff’s injury.
“Passive negligence ‘is negligence which permits defects, obstacles, or pitfalls to exist on premises.’ ” Id. (quoting Black’s Law Dictionary 1034). In order to show a city was passively negligent in allowing a defect to exist on a sidewalk, plaintiff must present evidence, in pertinent part, that “the city had actual or constructive notice of the existence of the condition for a sufficient time prior to the plaintiff’s fall to remedy the defect or guard against injury therefrom.” Waters v. Roanoke Rapids, 270 N.C. 43, 48, 153 S.E.2d 783, 788 (1967).

1. actual notice

Plaintiff argues in her brief to this Court that defendant had actual notice of the alleged defect in the sidewalk because defendant “placed [in the ground] the stake adjacent to the defective expansion joint.” As noted above, plaintiff did not present evidence that defendant placed a stake in the ground in the 100 block of North Church Street or that defendant even performed any work in the 100 block of *63North Church Street in 1995. Accordingly, there is no genuine issue of material fact regarding whether defendant had actual notice of the alleged defect in the sidewalk.

2. constructive notice

Plaintiff also argues defendant had constructive notice of the alleged defect in the sidewalk because “if [defendant] had reasonably inspected the sidewalk, it would have known of the complete deterioration of the expansion joint.”
“Constructive [notice] of a dangerous condition can be established in two ways: the plaintiff can present direct evidence of the duration of the dangerous condition, or the plaintiff can present circumstantial evidence from which the fact finder could infer that the dangerous condition existed for some time.” Thompson v. Wal-Mart Stores, Inc., 138 N.C. App. 651, 536 S.E.2d 662, (2000). Further, “[t]he duty of a municipality to keep its streets and sidewalks in a reasonably safe condition implies the duty of reasonable inspection from time to time.” Rogers v. City of Asheville, 14 N.C. App. 514, 517, 188 S.E.2d 656, 658 (1972). Evidence that a dangerous condition existed for a time period during which defendant would have had a duty “of reasonable inspection” and evidence a “reasonable inspection” would have revealed the dangerous condition is, therefore, evidence of constructive notice.
In this case, plaintiff did not present any direct evidence regarding how long the alleged defective condition in the sidewalk existed prior to her injury. Additionally, Plaintiff did not present any circumstantial evidence that the alleged defective condition existed for a period of time sufficient to show a “reasonable inspection”- by defendant would have revealed the alleged defect. Plaintiff, therefore, did not present evidence defendant had constructive notice of the alleged defective condition. Accordingly, because plaintiff did not present sufficient evidence to raise a genuine issue of material fact regarding whether defendant was actively or passively negligent, I would affirm the triai court’s order granting summary judgment in favor of defendant.

. Plaintiff also argues John Spainhour (Spainhour) testified in his deposition that defendant was “planting stakes on Church and Second streets” in 1995. Spainhour’s testimony, however, makes no reference to North Church Street. Rather, Spainhour testified he performed work on Second Street during this time period.